Citation Nr: 9909738	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-48 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, claimed to have resulted from right eye surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
May 1972.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1995 rating 
decision in which the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for post-traumatic headaches 
resulting from right eye surgery.  The veteran filed an NOD 
in June 1996, and the RO issued an SOC in September 1996.  A 
substantive appeal was filed by the veteran in November 1996.  
In February 1997, the veteran testified before a hearing 
officer at the VARO in White River Junction, VT.  A Hearing 
Officer's Decision was issued in August 1997, and 
supplemental statements of the case (SSOCs) were issued in 
August 1997 and February 1998.  The veteran's claim on appeal 
subsequently came before the Board, which, in a July 1998 
decision, remanded the claim to the RO for further 
development.  The RO issued SSOCs in August and November 
1998.  

The Board additionally notes that the veteran had also 
perfected an appeal for compensation under 38 U.S.C.A. § 1151 
for defective vision resulting from right eye surgery.  In an 
August 1997 rating decision, the RO awarded compensation to 
the veteran under 38 U.S.C.A. § 1151 for right eye 
aniseikonia (defective vision) as a result of VA surgery.  
The disorder was evaluated as 10 percent disabling, with an 
effective date from November 1994.  No further appeal has 
been filed by the veteran with respect to the RO decision 
and, therefore, that issue is no longer in appellate status.  

FINDING OF FACT

The record contains an approximate balance of positive and 
negative evidence as to whether the veteran experiences 
headaches which are a result of right eye surgery performed 
by VA.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151, for 
headaches as a result of right eye surgery, has been 
established.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran 
sustained blunt trauma to his left eye in September 1990.  In 
May 1991, he was diagnosed with inferior bullous retinal 
detachment with a macular demarcation line of the left eye, 
and a scleral buckle was inserted to correct his visual 
acuity problems.  In September 1994, he underwent 
extracapsular cataract extraction of the right eye, with an 
implantation of a posterior chamber intraocular lens, at the 
Providence, RI, VA Medical Center (VAMC).

In November 1994, the veteran filed a Statement in Support of 
Claim (VA Form 21-4138), in which he, in pertinent part, 
asserted that he had suffered an adverse result from the 
September 1994 surgery on his right eye.  He supplemented 
this statement with a letter to the RO in June 1995.  In the 
letter, the veteran contended that, following his September 
1994 surgery, he had been plagued with double vision and 
severe headaches.  That same month, June 1995, the veteran 
underwent a neurological examination for VA purposes.  The 
examiner noted the veteran's complaints of left-side 
headaches, and indicated in a final diagnosis that there was 
no connection between the veteran's reported headaches and 
his right eye cataract surgery.  An addendum to the 
examination report, dated in August 1995, following a review 
of computed tomography (CT) views of the veteran's brain, 
reported that the veteran's headaches were most likely caused 
by trauma to his left eye. 

In September 1995, the RO received a statement from the 
veteran, dated in August 1995, in which the veteran 
complained of an inability to focus his eyes, as well as 
severe headache pain.  The veteran reported that the pain 
lasted all day, and intensified when he attempted to read.  
In October 1995, the RO received a letter, dated in September 
1995, from King To, M.D., Chief of the Ophthalmology Section 
at the Providence VAMC.  Dr. To stated that he had reviewed 
the veteran's case thoroughly and found no procedural 
impropriety during the surgery.

In a November 1995 rating decision, the RO denied 
compensation, under the provisions of 38 U.S.C.A. § 1151, for 
defective vision of the right eye, on the ground that no 
additional disability had resulted from the September 1994 
surgery.  The rating decision also denied benefits under 
section 1151 for headaches, on the ground that the headaches 
were related, not to the September 1994 surgery on the right 
eye, but to the previous trauma to the left eye.

In June 1996, the veteran underwent an MRI (magnetic 
resonance imaging) study of his brain, which noted findings 
consistent with traumatic brain injury, but reported no 
abnormal enhancement, mass, mass effect, or edema.  

In February 1997, the veteran testified before a hearing 
officer at the White River Junction VARO.  During his 
testimony, the veteran submitted a letter, dated that same 
month, from Mark O'Donoghue, O.D., of Ophthalmic Consultants 
of Boston.  Dr. O'Donoghue opined that a medical condition 
identified as aniseikonia (there are apparently several ways 
of spelling this term) was the source of the veteran's 
chronic headaches and diplopia (double vision).  He indicated 
that aniseikonia had occurred because, in the process of the 
cataract extraction and intraocular lens implantation, the 
power of the lens implanted into the veteran's right eye did 
not take into account the different axial length in the left 
eye.  Dr. O'Donoghue also stated that aniseikonia could be 
very disabling in its symptoms, especially if it was acquired 
either through injury or surgery.  In addition, Dr. 
O'Donoghue noted that the veteran's symptoms of double vision 
and chronic headaches had been eliminated in large part after 
construction of a pair of eyeglasses that took into account 
the different axial lengths of the right and left eye.  
Furthermore, he stated that the headaches, while still 
present in milder form, were more easily controlled by 
medicine, and that there were periods of time when they were 
not present at all.  Dr. O'Donoghue added, "It is also 
important to note no permanent harm has been caused.  If the 
image sizes can be equalized, [the veteran] will revert to a 
normal, comfortable visual state."

After submitting Dr. O'Donoghue's letter, the veteran 
testified that he had experienced essentially normal, non 
debilitating-type headaches from 1991 to 1994, and that he 
developed chronic, severe headaches that he currently was 
experiencing after his right eye surgery in 1994. 

In July 1997, the veteran was examined by a VA physician who, 
in a memorandum summarizing her findings, noted that the 
veteran's symptoms were consistent with the diagnosis of 
anisokonia (aniseikonia).  The examiner stated that the 
disorder could, "create chronic symptoms of diplopia, blur, 
and headache."  She also noted the disorder in many 
instances was difficult to correct, and resulted in chronic 
suffering.  

In an August 1997 rating decision, the RO granted 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right eye anisokonia due to VA surgery, evaluating the 
veteran's disability as 10 percent disabling under 38 C.F.R. 
§ 4.84(a), Diagnostic Code (DC) 6009, with an effective date 
established in November 1994.  The rating decision further 
noted that some of the veteran's headaches were associated 
with anisokonia, although some may have been due to an 
unrelated traumatic brain injury.  In an August 1997 SSOC, 
the RO stated that, to the extent the claimed headaches were 
associated with anisokonia, the grant of section 1151 
benefits represented a full grant of the claim, and that, to 
the extent the headaches were associated with the previous 
traumatic injury, section 1151 benefits remained denied.

In December 1997, the RO received a letter from the VA 
physician who had examined the veteran in July 1997.  The 
examiner noted that the headaches the veteran was reporting 
were not the type usually associated with head trauma, as had 
been reported in the VA neurological examination in June 
1995.  In January 1998, the RO requested that the examiner 
reconcile her findings with those reported in the VA 
neurological examination report.  In a statement dated that 
same month, the examiner indicated that the veteran's brain 
injury was not the cause of his headaches, but instead had 
resulted from anisokonia.  In February 1998, the RO asked for 
further clarification.  The examiner's response was 
essentially to the effect that the head/eye pain reported to 
her by the veteran was related to anisokonia, but other head 
pain reported by the veteran could be related to the previous 
brain injury.  She deferred to the previous neurological 
examination as to the symptoms not related to anisokonia.

In July 1998, the veteran was examined by the Chief of 
Neurology at the VAMC in White River Junction.  The veteran 
reported having had cataract surgery and intraocular lens 
placement of the right eye, and that, after the surgery, he 
had noticed monocular double vision and started suffering 
from headaches.  He also reported that the headache pain 
occurred daily, and usually appeared about one hour after he 
awakened.  In addition, the veteran reported that the 
headache pain occurred in the left frontal area and then 
radiated to involve the whole left hemicranium.  He described 
the pain as sharp and stabbing, and improved with analgesic 
medication.  If the pain became too severe, the veteran 
noted, he would have to lie down for several hours.  
Furthermore, the veteran stated that the severe-type 
headaches occurred three to four times per month, with no 
symptoms of nausea, vomiting, or visual phenomenon.  The 
examiner noted that the veteran had been diagnosed with 
aniseikonia and, with corrective eye glasses, his ocular 
image problem had been corrected.  The examiner also noted 
that the veteran's past medical history included depression 
and alcohol dependence.  

On further examination, the veteran's visual fields were 
full, with corrected visual acuity measured at 20/30 in the 
right eye, and 20/70 in the left eye.  All other objective 
testing was reported within normal limits.  In summation, the 
examiner reported finding no correlation between the 
veteran's headaches and the time of his previous left-eye 
trauma.  The examiner additionally reported that the 
characteris-tics of the headaches with which the veteran was 
suffering were atypical for an eye-strain headache.  He 
opined that ocular symptoms could be contributing to the 
veteran's headaches, but most of the headache symptomatology 
was the result of chronic tension-type headaches associated 
with depression.  The examiner based his opinion on the 
veteran's continuous headache pain even with corrective 
eyeglasses, the characteristics of the veteran's pain, 
associated numbness on the left side, and the lack of 
response to analgesics.  

In November 1998, the RO received a June 1998 medical 
statement, from a staff neurologist at the VAMC in White 
River Junction.  The neurologist noted that she had been 
treating the veteran and, although he had headaches as a 
result of anisoconia (aniseikonia), he also suffered from 
other headaches on a daily and nightly basis, unrelated to 
the eye disorder.  In addition, the neurologist reported that 
she had treated the veteran's headaches with Promethazine as 
well as Indocin, and that the veteran was responding well.  
However, those headaches related to the anisoconia seemed a 
little bit more resistant.  

That same month, November 1998, the RO requested that the 
Chief of Neurology at the White River Junction VAMC clarify 
his findings in light of the June 1998 statement of the VA 
neurologist.  The Chief of Neurology opined that the 
headaches the veteran was experiencing were for the most part 
unrelated to aniseikonia, but nevertheless, that the 
veteran's visual problems seemed to be contributing in a 
moderate way to the frequency and severity of some of his 
headaches.  


II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.
38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except tute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals 
prior to March 1, 1999) v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals (now Court of Appeals for 
Veterans Claims).  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's initial claim for benefits 
under section 1151 was filed in November 1994.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim has been adjudicated by the RO, and 
is being reviewed by the Board, under the version of 38 
U.S.C.A. § 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has repeatedly held 
that, for a service connection claim to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  Epps, supra; Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Opinions of the VA General Counsel have held that there are 
similarities, including the well-grounded requirement, in the 
adjudication of service connection claims and claims for 
benefits under the provisions of 38 U.S.C.A. § 1151.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  In addition, the Court has ruled that a claimant 
under the provisions of 38 U.S.C.A. § 1151 must submit 
sufficient evidence to make a claim well grounded.  Ross v. 
Derwinski, 3 Vet.App. 141, 144 (1992); Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Thus, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability that resulted from VA 
hospitalization, medical examination, or treatment.

In this particular case, the veteran has complained that he 
suffers from chronic, severe headaches as a result of surgery 
performed to remove a cataract from his right eye, and that 
these headaches persist even though he now wears corrective 
eyeglasses.  After a review of the evidence, the Board finds 
that the veteran has submitted a well-grounded claim.  In so 
finding, we note that the veteran has been diagnosed with 
headaches.  There is also medical evidence that the veteran's 
VA right eye surgery resulted in his developing aniseikonia, 
the symptomatology of which includes headaches.  Furthermore, 
there is medical nexus evidence that the veteran's headaches 
are related to his aniseikonia.  Therefore, the veteran has 
met the requirements of well groundedness as articulated in 
Epps and Caluza, supra.  

On further review as to the merits of the claim, we note that 
the medical evidence of record is somewhat equivocal as to 
whether the veteran suffers from headaches related to his 
right eye cataract surgery.  We note that the statement from 
Dr. O'Donoghue in 1997 indicated that the veteran was 
suffering from aniseikonia, and that corrective eye glasses 
had eliminated in large part his chronic symptoms of diplopia 
and headaches.  However, in July 1997, a VA physician opined 
that the veteran's symptoms of chronic daily headaches were 
the direct result of his right eye cataract surgery.  In 
December 1997, she submitted a statement to the RO in which 
she reported that the veteran's headaches were not of the 
type usually associated with head trauma, and again 
reiterated her conclusion that his headaches were a direct 
result of his aniseikonia.  In February 1998, the RO received 
a statement from the same VA physician, in which she reported 
that the veteran suffered from headaches of different types, 
which included those associated with aniseikonia and others 
possibly related to his previous brain injury.  

In June 1998, the RO received a statement from a resident in 
neurology at the White River Junction VAMC.  That physician 
reported that the veteran clearly had headaches as a result 
of aniseikonia, as well as other headaches.  In July 1998, 
after the Board's Remand, the veteran was examined by the 
Chief of Neurology at the VAMC in White River Junction.  The 
examiner noted that the veteran's ocular symptoms could be 
contributing to his headaches, but that most of his headache 
symptoms were caused by chronic tension-type headaches 
associated with depression.  In December 1998, the Chief of 
Neurology further opined that the headaches the veteran was 
experiencing were for the most part unrelated to aniseikonia, 
but nevertheless, his visual problems seemed to be 
contributing in a moderate way to the frequency and severity 
of some of his headaches.  

While the statement from Dr. O'Donoghue is of considerable 
probative value given his specialty as a doctor of optometry, 
the majority of the medical evidence appears to support a 
finding that the veteran does suffer from some degree of 
headaches related to aniseikonia.  We acknowledge that the 
degree to which the veteran suffers from headaches related to 
aniseikonia has not been firmly established, given the 
subjective nature of his headache complaints, although the 
Chief of Neurology did opine that the veteran's visual 
problems did contribute in a "moderate" way to his 
headaches.  In this regard, the Board notes that we are not 
empowered to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

In view of the foregoing, we believe that the reasonable-
doubt/benefit-of-the-doubt doctrine is applicable in this 
case.  Although it may be true that not all of the veteran's 
headache symptomatology is attributable to the residuals of 
his eye surgery by VA, our assessment of the medical evidence 
and opinions in the record is that it is at least as likely 
as not that some component of his headache complaints is a 
result of the surgery.  Therefore, the Board holds, based 
upon the evidence in this case and granting reasonable doubt 
to the veteran, that the disability claimed by the veteran 
under 38 U.S.C.A. § 1151, i.e., headaches as the result of 
right eye surgery, has been shown to constitute an existing 
disability resulting from VA medical treatment.  It will be 
the responsibility of the RO to determine, in assigning an 
appropriate disability rating, the extent to which the 
headaches are compensable under the Schedule for Rating 
Disabilities.  Accordingly, entitlement to benefits under 
section 1151 is granted.  See 38 C.F.R. § 3.358(a), (c).


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for headaches as a result of right eye surgery, is 
granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


